DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
In addressing the rejection ground, each claim may not have been separately discussed to the extent the claimed features are the same as or similar to the previously-discussed features; the previous discussion is construed to apply for the other claims in the same or similar way.
	 In the office action, “/” should be read as and/or as generally understood. For example, “A/B” means A and B, or A or B.
Election/Restrictions
Applicant's election with traverse of electing Invention II (claims 10-18) in the reply filed on 01/03/2022 is acknowledged.  The traversal is on the ground(s) that the rejection provides no reason that Invention I (the alleged combination) cannot be used with a POR stage, and because both inventions may receive the same signals at the input terminals at issue, the only difference appears to be whether the signals are received from a POR stage; because both inventions may be used with a POR stage and because both inventions may receive the same signals, whether or not the signals are from a POR stage, the manner in which Invention II (the alleged subcombination) may be used with a POR stage is not materially different from the manner in which Invention I (the alleged combination) may be used with a POR stage; because regarding   This is not found persuasive because the claim 1 recites a logical circuit, which does not require output signals from a power on reset stage, so the search area and search method for Invention 1 maybe different than for Invention II (for example, search different classification, the inventions have acquired a separate status in the art due to the recognized divergent subject matter; and 
the inventions require a different field of search ) and rejection method (e.g. different prior arts and reasoning) may be different between invention I and invention II. In addition, claim 9 does not contain all the limitation in claim 10, for example, a power on reset stage/an input terminal. Also the claim 10 does not contains all the limitation of claim 9, for example, power OK (POK) signals. In addition, claims 1-8 does not require the features in claim 9. This confirms both invention may be materially different. In addition, the previous office action has pointed out the serious burden because one or more of the following reasons apply:
the inventions have acquired a separate status in the art in view of their different classification;
the inventions have acquired a separate status in the art due to the recognized divergent subject matter; and 
the inventions require a different field of search (e.g. searching different classes/subclass or electronic resources, or employing different search strategies or search queries). 
..The requirement is still deemed proper and is therefore made FINAL.
Claims 1-9 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 01/03/2022.
Double Patenting
In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely 
Claims 10-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,734,993 in view of Konstadinidis et al. (US 2011/0291630). Claims 1-20 of U.S. Patent No. 10,734,993 discloses claim 11 except the logical gates are AND gates and a power on reset (POR) stage and an input terminal. However, Konstadinidis discloses the features (see discussion in the rejection sections). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by claims 1-20 of U.S. Patent No. 10,734,993 in accordance with the teaching of Konstadinidis in order to utilize well-known AND gates to mask power signals.
	
	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 10-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Konstadinidis et al. (US 2011/0291630).

Regarding claim 10, Konstadinidis discloses a circuit [e.g. figs. 1-4/7-8] comprising: a power on reset (PoR) stage [e.g. 104/106 (many ways to be considered as a power on reset (PoR) stage, for example, used to reset OR/AND gates to logic Low)] comprising: an input terminal [e.g. input of 204a fig. 2/input of 108]; and a first output terminal; a second output terminal; and a third output terminal [e.g. output terminals of 106/108]; and a sequencer [e.g. 112] comprising: a first AND gate [e.g. a first 404] comprising: a first input terminal coupled to the first output terminal of the PoR stage; a second input terminal; and an output terminal; a second AND gate [e.g. a second 404] comprising: a first input terminal coupled to the second output terminal of the PoR stage; a second input terminal; and an output terminal; a third AND gate [e.g. a third 404] comprising: a first input terminal coupled to the third output terminal of the PoR stage; a second input terminal; and an output terminal; and an OR gate [e.g. 408] comprising: a first input terminal coupled to the output terminal of the first AND gate; a second input terminal coupled to the output terminal of the second AND gate; a third input terminal coupled to the output terminal of the third AND gate; and an output terminal [e.g. the output of the OR gate].

Regarding claim 11, Konstadinidis discloses the circuit of claim 10, the sequencer further comprising: a logical NOT operator [e.g. 204 a/../204n] comprising: an input terminal coupled to the output terminal of the OR gate [e.g. via 204, 208, 404, 408]; and an output terminal; and a fourth AND gate [e.g. a fourth 404/804] comprising: a first input terminal coupled to the output terminal of the logical NOT operator [e.g. via 404, 408]; a second input terminal; and an output terminal.



Regarding claim 13, Konstadinidis discloses the circuit of claim 12, the sequencer further comprising timers [e.g. system clock/accumulator (a counter)] coupled to the reset logic.

Regarding claim 14, Konstadinidis discloses the circuit of claim 13, wherein the reset logic is configured to: calculate new thresholds for a voltage monitoring circuit [e.g. 108/416/412/516/512] based on a signal at the output terminal of the fourth AND gate; and apply the new thresholds for the voltage monitoring circuit to the voltage monitoring circuit.

Regarding claim 15, Konstadinidis discloses the circuit of claim 14, the sequencer further comprising a programmable power supply [e.g. programmable reference voltage] coupled to the reset logic.

Regarding claim 16, Konstadinidis discloses the circuit of claim 14, wherein the timers are configured to cause to wait a delay [see at least para. 0041] after determining that a new voltage setting is required before applying the new thresholds.

Regarding claim 17, Konstadinidis discloses the circuit of claim 11, wherein the second input terminal of the fourth AND gate is configured to receive an external reset signal [e.g. an output signal not generated by 112/output of another SLICE to reset AND gate to L/H].

Regarding claim 18, Konstadinidis discloses the circuit of claim 10, wherein the first input terminal of the first AND gate is configured to receive a first power OK (POK) signal, the second input terminal of the first AND gate is configured to receive a first reset mask signal, the first input terminal of the second AND gate is configured to receive a second power OK (POK) signal, the second input terminal of the second AND gate is configured to receive a second reset mask signal, the first input terminal of the third AND gate is configured to receive a third power OK (POK) signal, the second input terminal of the third AND gate is configured to receive a third reset mask signal [see fig. 4].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK C CHEN whose telephone number is (571)270-7207. The examiner can normally be reached M-F Flexible 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/PATRICK C CHEN/Primary Examiner, Art Unit 2842